NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 15 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    20-10376

                Plaintiff-Appellee,              D.C. Nos.
                                                 4:13-cr-00574-CKJ-BGM-1
 v.                                              4:13-cr-00574-CKJ-BGM

VAN RAYMOND BROLLINI,
                                                 MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                       Argued and Submitted August 8, 2022
                            San Francisco, California

Before: RAWLINSON, BADE, and BRESS, Circuit Judges.
Concurrence by Judge RAWLINSON.

      Van Raymond Brollini appeals his convictions, following a jury trial, for (1)

tax evasion, 26 U.S.C. § 7201; (2) corrupt interference with tax administration, id.

§ 7212(a); and (3) failure to file income tax returns, id. § 7203. We have jurisdiction

under 28 U.S.C. § 1291. We remand for the limited purpose of allowing the district




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
court to conform its written judgment to its oral pronouncement. We otherwise

affirm.

      1.     The district court did not commit reversible error in not instructing the

jury on Counts 1 and 2 that the government had to prove at least one act of evasion

or interference within the limitations period. Because Brollini did not object with

adequate specificity to the jury instructions on this basis at trial, we review for plain

error. See United States v. Anderson, 741 F.3d 938, 945 (9th Cir. 2013). To

demonstrate plain error, Brollini “must show that (1) there was an error, (2) the error

is clear or obvious, (3) the error affected his substantial rights, and (4) the error

seriously affected the fairness, integrity, or public reputation of judicial

proceedings.” United States v. Johnson, 979 F.3d 632, 636 (9th Cir. 2020).

      Even assuming Brollini has satisfied the first two prongs of plain-error review,

he has not established the third or fourth prongs. The government introduced

extensive evidence that Brollini engaged in acts of evasion and interference within

the limitations period, such as using Money Mart to prevent the IRS from accessing

his funds, filing paperwork to renounce his American citizenship, attempting to file

a lawsuit against an IRS officer, and presenting false promissory notes to the IRS.

Indeed, Brollini conceded he did all these things, and argued only that he acted in

good faith. Given the evidence presented at trial, there is no reasonable probability

that the jury verdict was substantially affected by any failure to give the instructions



                                           2
Brollini now claims were necessary. See United States v. Singh, 979 F.3d 697, 728

(9th Cir. 2020). For the same reasons, even under an abuse of discretion standard,

the district court’s alleged error was harmless. See United States v. Miller, 953 F.3d

1095, 1103 (9th Cir. 2020).

      2.     The district court did not err by instructing the jury on Count 2 that the

government had to prove that Brollini interfered with a “tax related proceeding,”

rather than Brollini’s preferred formulation of a “targeted administrative action such

as an investigation or audit.” Because Brollini preserved this objection, we review

de novo whether the district court’s instructions correctly stated the elements of the

offense. See United States v. Saini, 23 F.4th 1155, 1160 (9th Cir. 2022).

      The instructions required the jury to find that “the IRS was conducting a tax

related proceeding or action involving the defendant,” and that “the defendant knew

about the proceeding or action” before he interfered or attempted to interfere with it.

The district court’s instructions on Count 2 sufficiently accounted for the fact that

under § 7212(a), there must be a “‘nexus’ between the defendant’s conduct and a

particular administrative proceeding, such as an investigation, an audit, or other

targeted administrative action.” Marinello v. United States, 138 S. Ct. 1101, 1109

(2018) (quoting United States v. Aguilar, 515 U.S. 593, 599 (1995)). Regardless,

any error was harmless given the overwhelming and uncontroverted evidence that




                                          3
Brollini knew of a targeted collection proceeding and took steps to interfere with it.

See Saini, 23 F.4th at 1160, 1164–65.

      3.     The district court did not abuse its discretion by limiting its

supplemental instruction on good faith to those counts requiring a willful mental

state, and not extending that instruction to Count 2, which required a corrupt mental

state. See United States v. Southwell, 432 F.3d 1050, 1052 (9th Cir. 2005) (standard

of review); see also United States v. Workinger, 90 F.3d 1409, 1414 (9th Cir. 1996)

(defining “corruptly” for purposes of § 7212(a)). The existing jury instructions for

Count 2 were sufficient to enable the jury to acquit if it concluded that Brollini had

acted based on a good-faith misunderstanding of federal tax law. Moreover, the jury

ultimately convicted Brollini on each count requiring a willfulness mens rea, so there

is no reason to think the outcome on Count 2 would have been different had the

supplemental instruction extended to the Count 2 offense. See United States v.

Rubio-Villareal, 967 F.2d 294, 296 n.3 (9th Cir. 1992) (en banc) (harmless error

standard).

      4.     The district court did not abuse its discretion by precluding evidence

that an unrelated third party, Tommy Cryer, had been acquitted of federal tax evasion

charges. See United States v. Whittemore, 776 F.3d 1074, 1077 (9th Cir. 2015)

(standard of review). A district court’s weighing of evidence under Federal Rule of

Evidence 403 is entitled to “considerable deference.” United States v. Bussell, 414



                                          4
F.3d 1048, 1059 (9th Cir. 2005) (quoting United States v. Hankey, 203 F.3d 1160,

1166–67 (9th Cir. 2000)). Here, the district court did not abuse its discretion in

concluding that any probative value associated with Cryer’s acquittal was

substantially outweighed by the dangers of unfair prejudice or confusing the issues.

Brollini had already significantly resisted IRS collection proceedings before

becoming aware of Cryer’s acquittal. In addition, as the district court determined,

Brollini was already allowed to present a substantial amount of evidence about how

he formed the beliefs at the heart of his good-faith defense. And the reasons for

Cryer’s acquittal were unclear, which could have led to unmanageable collateral

inquiries at trial. Regardless, given the extensive evidence presented at trial, it is

“more probable than not that the error did not materially affect the

verdict.” Morales, 108 F.3d at 1040.

      5.     Nor did the district court commit reversible error in permitting evidence

that Wayne Hicks, the founder of a warehouse bank (MYICIS) that Brollini used to

shield funds from the IRS, pleaded guilty to conspiring to defraud the IRS. Such an

error does not warrant reversal if it is more probable than not that the error did not

materially affect the verdict. United States v. Morales, 108 F.3d 1031, 1040 (9th Cir.

1997) (en banc). Even assuming the district court exceeded its “wide discretion in

determining the admissibility of evidence under the Federal Rules,” United States v.

Abel, 469 U.S. 45, 54 (1984), any error was harmless in light of the overwhelming



                                          5
evidence of Brollini’s guilt. Similarly, even if the district court improperly admitted

hearsay evidence in this regard, “we may consider that error harmless ‘unless we

have grave doubt whether the erroneously admitted evidence substantially affected

the verdict.’” United States v. Morales, 720 F.3d 1194, 1199 (9th Cir. 2013)

(quoting United States v. Alvarez, 358 F.3d 1194, 1214 (9th Cir. 2004)). We have

no such doubt here.

      6.     The district court did not abuse its discretion by permitting limited

cross-examination about whether Brollini agreed with the jury instructions. Nor did

the government’s questioning rise to the level of prosecutorial misconduct. See

United States v. Christophe, 833 F.2d 1296, 1300–01 (9th Cir. 1987) (reversal

unjustified unless prosecutorial misconduct “denies the defendant a fair trial”). The

questioning did not call for Brollini to testify to a legal conclusion, see Fed. R. Evid.

702, but rather to testify to his own continued disagreement with federal tax law.

And in this case, the district court acted promptly to limit the questioning once it

began, did not permit follow-up questions, and allowed Brollini to further explain

his answer to the questioning on re-direct. There is no basis to conclude that the

questioning regarding the jury instructions materially affected the verdict. Morales,

108 F.3d at 1040.

      7.     Brollini’s convictions need not be reversed due to cumulative error

because he has not established anything more than marginal trial error, and nothing



                                           6
so cumulatively prejudicial as to require reversal. See United States v. de Cruz, 82

F.3d 856, 868 (9th Cir. 1996).

      8.     The district court properly denied Brollini’s motion to dismiss Counts

1 and 2. The counts alleged violations of 26 U.S.C. §§ 7201 and 7212(a), and both

are continuing offenses under United States v. Murphy, 824 F.3d 1197, 1206 (9th

Cir. 2016). Murphy also confirms that neither count was duplicitous. See id.

Brollini’s reliance on dicta in Norwitt v. United States, 195 F.2d 127, 131–33 (9th

Cir. 1952), is not to the contrary. Nor was the district court required, in these

circumstances, to provide a special unanimity instruction. See Schad v. Arizona, 501

U.S. 624, 632 (1991) (plurality opinion); United States v. Kim, 196 F.3d 1079, 1083

(9th Cir. 1999).

      9.     The district court did not err by ordering Brollini to pay the costs for

Michael Thackray’s testimony about Brollini’s use of Money Mart because the

testimony was not “exclusive[]” to Count 7 (of which Brollini was acquitted).

United States v. Bussell, 504 F.3d 956, 968 (9th Cir. 2007).

      10.    The parties agree that a remand is necessary so that the district court

can modify its written judgment to conform to its oral pronouncement regarding the

Special Condition 3 term of Brollini’s supervised release.         United States v.

Hernandez, 795 F.3d 1159, 1169 (9th Cir. 2015) (“When there is a discrepancy

between an unambiguous oral pronouncement of a sentence and the written



                                         7
judgment, the oral pronouncement controls.” (quoting United States v. Fifield, 432

F.3d 1056, 1059 n.3 (9th Cir. 2005))). The matter is remanded to the district court

solely for this limited purpose.

      AFFIRMED IN PART AND REMANDED IN PART.




                                        8
                                                         FILED
United States v. Brollini, Case No. 20-10376
                                                         AUG 15 2022
Rawlinson, Circuit Judge, concurring in the result:
                                                      MOLLY C. DWYER, CLERK
                                                       U.S. COURT OF APPEALS
      I concur in the result.




                                      1